Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-17, 21-23 are allowed because Yu et al., Azuma et al., Yuan et al. appear to be the closest prior art references.  However, theses references fail to teach the semiconductor structure having a positioning member disposed within the bonding dielectric and configured to align the second die with the first die, wherein the positioning member includes dielectric, is surrounded by the bonding dielectric, and is isolated from the first interconnect structure and the second interconnect structure as in claim 1; a positioning member protruding from the second bonding layer and [[received]]surrounded by the first bonding layer, wherein the positioning member includes dielectric, and the positioning member is isolated from the first interconnect structure and the second interconnect structure and laterally offset from the first metal pad and the second metal pad from a top view as in claim 12; or a positioning member protruding from the second bonding layer and received by the recess of the first bonding layer, wherein the positioning member includes dielectric, and the positioning member is isolated from the first interconnect structure and the second interconnect structure and laterally offset from the first metal pad and the second metal pad from a top view as in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893